 

Exhibit 10.1

 

FIFTEENTH AMENDMENT TO CONSOLIDATED PROMISSORY NOTE

 

THIS FIFTEENTH AMENDMENT TO CONSOLIDATED PROMISSORY NOTE (the “Fifteenth
Amendment”) is made and entered into as of the 23th day of August 2016 by
Discovery Energy Corp. a Nevada corporation f/k/a “Santos Resource Corp.”
(herein called “Maker”), and Liberty Petroleum Corporation, an Arizona
corporation (herein called “Payee”).

 

RECITALS:

 

WHEREAS, Maker executed in favor of Payee a Promissory Note (the “Note”) dated
September 26, 2013 for a principal amount of $542,294; and

 

WHEREAS, pursuant to a series of amendments on the Note, First through
Fourteenth (for purposes of the remainder of this Fifteenth Amendment, the term
"Note" shall mean the Note as heretofore amended by said first 14 amendments),
the principal amount of the Note and accrued interest on this Note were to
become due and payable on the 20th day of September 2016; and

 

WHEREAS, in connection with the execution of this Fifteenth Amendment, Maker
made a payment to Payee in the amount of $100,000 to reduce the principal amount
of the Note so that, by their execution of this Fifteenth Amendment, the parties
agree and acknowledge that the principal amount of the Note is $487,724 as of
the date of this Fifteenth Amendment, taking into account interest that had
accrued on the Note through the 5th day of May 2016 and that had been added to
the outstanding principal amount; and

 

WHEREAS, Maker wishes to receive an extension of the Note, and the Payee is
willing to so extend the Note; and

 

WHEREAS, the parties hereto desire to amend the Note upon the terms, provisions
and conditions set forth herein;

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises herein, the parties
hereto hereby agree as follows (all undefined, capitalized terms used herein
shall have the meanings assigned to such term in the Note):

 

1.Amendment to the Note. In consideration of the mutual promises herein, the
Note shall be amended so that: the outstanding principal of this Note ($487,724)
and all interest that accrues on this Note after the 5th day of May 2016 shall
become due and payable in a single balloon payment on the 31st day of October
2016, notwithstanding anything else provided for in the Note. Moreover,
notwithstanding anything else provided for in the Note, on or before the 31st
day of October 2016, this Note can be paid in its entirety by Maker’s (a)
payment to Payee of a cash amount equal to the sum of $200,000.00, plus the
amount of interest that accrues on this Note after the 5th day of May 2016, and
(b) issuance of 1,150,895 restricted shares of Maker's common stock, which
number of shares was determined by dividing $287,724 by a per-share price of
$0.25.

 

2.Miscellaneous. Except as otherwise expressly provided herein, the Note is not
amended, modified or affected by this Fifteenth Amendment. Except as expressly
set forth herein, all of the terms, conditions, covenants, representations,
warranties and all other provisions of the Note are herein ratified and
confirmed and shall remain in full force and effect. On and after the date on
which this Fifteenth Amendment becomes effective, the terms, “Note,” “herein,”
“hereunder” and terms of like import, when used herein or in the Note shall,
except where the context otherwise requires, refer to the Note, as amended by
this Fifteenth Amendment. This Fifteenth Amendment may be executed in
counterparts, and it shall not be necessary that the signatures of all parties
hereto be contained on any one counterpart hereof, each counterpart shall be
deemed an original but all of which together shall constitute one and the same
instrument. This Fifteenth Amendment shall be deemed fully executed and
delivered when duly signed by the signatories and delivered via “PDF” or
facsimile transmission.

 



 

 

 

IN WITNESS WHEREOF, the undersigned have set their hands hereunto as the first
date written above.

 

DISCOVERY ENERGY CORP., LIBERTY PETROLEUM CORPORATION, Nevada corporation an
Arizona corporations          /s/ Keith J. McKenzie                          /s/
Lane Franks                                      Keith J. McKenzie, Lane Franks,
Chief Executive Officer President

 

 



 2 

 